 




TRUST GUARANTY

THIS TRUST GUARANTY, dated as of December 30, 2013 (the “Trust Guaranty”), is
executed and delivered by SPRINGLEAF HOLDINGS, INC., a Delaware corporation
(together with its successors, the “Parent Guarantor”), in favor of The Bank of
New York (the “Trust Guarantee Trustee”), acting in its capacity as trustee, and
the Holders from time to time of the Trust Securities (the “Trust Securities”)
of AGFC Capital Trust I, a Delaware statutory trust (the “Trust”).

Pursuant to the Declaration of Trust, the Trust issued the Trust Securities.
 Pursuant to the Trust Guarantee Agreement (the “SFC Trust Guarantee”), dated as
of January 22, 2007, Springleaf Finance Corporation (“SFC”) irrevocably and
unconditionally agreed, to the extent set forth in the SFC Trust Guaranty, to
pay to the Holders of the Trust Securities the Guarantee Payments and to make
certain other payments on the terms and conditions set forth therein.  In
connection with the initial public offering of Parent Guarantor’s common stock,
following a series of restructuring transactions that were effected in
connection with such offering, SFC became an indirect Wholly-owned Subsidiary of
the Parent Guarantor, and the Parent Guarantor is willing to execute and deliver
this Agreement.  The Parent Guarantor has agreed to execute and deliver this
Trust Guaranty, together with the Guaranty Agreement, dated the date hereof (the
“Debenture Guaranty”), pursuant to which the Parent Guarantor has agreed to
fully and unconditionally guarantee the payment and performance of the
obligations of SFC under the 6.00% Junior Subordinated Debenture due 2067 (the
“Notes”) and the Indenture, dated as of January 22, 2007, by and between SFC and
Deutsche Bank Trust Company Americas, as trustee (the “Indenture”), in order to
fully and unconditionally guarantee the payment and performance of the
obligations of SFC under the SFC Trust Guarantee Agreement, the Notes, the
Indenture and the Declaration of Trust.

ARTICLE I
GUARANTEE



Section 1.1

Guarantee.  The Parent Guarantor irrevocably and unconditionally agrees to pay
in full to the Holders the Guarantee Payments (without duplication of amounts
theretofore paid by or on behalf of the Trust or SFC), if, as and when due. The
Parent Guarantor’s obligation to make a Guarantee Payment may be satisfied by
direct payment of the required amounts by the Parent Guarantor to the Holders or
by causing the Trust to pay such amounts to the Holders.  If any Holder or the
Trust Guarantee Trustee is required by any court or otherwise to return to the
Trust, SFC, the Parent Guarantor or any custodian, trustee, liquidator or other
similar official acting in relation to the Trust, SFC or the Parent Guarantor,
any amount paid hereunder either to the Trust Guarantee Trustee or any such
Holder, this Trust Guaranty, to the extent theretofore discharged, shall be
reinstated and thereafter be in full force and effect.








Trust Guaranty – SHI

1







--------------------------------------------------------------------------------

 






Section 1.2

Waiver of Notice and Demand.  The Parent Guarantor hereby waives notice of
acceptance of this Trust Guaranty and of any liability to which it applies or
may apply, presentment, demand for payment, any right to require a proceeding
first against the Trust or any other Person before proceeding against the Parent
Guarantor, protest, notice of nonpayment, notice of dishonor, notice of
redemption and all other notices and demands.



Section 1.3

Obligations Not Affected.  The obligations, covenants, agreements and duties of
the Parent Guarantor under this Trust Guaranty shall be absolute and
unconditional and shall remain in full force and effect until the entire
liquidation amount of all outstanding Trust Securities shall have been paid, and
such obligation shall in no way be affected or impaired by reason of the
happening from time to time of any event, including without limitation the
following, whether or not with notice to, or the consent of, the Parent
Guarantor:



(a)

the release or waiver, by operation of law or otherwise, of the performance or
observance by the Trust of any express or implied agreement, covenant, term or
condition relating to the Trust Securities to be performed or observed by the
Trust;



(b)

the extension of time for the payment by the Trust of all or any portion of the
distributions, Redemption Price, Liquidation Distributions or any other sums
payable under the terms of the Trust Securities or the extension of time for the
performance of any other obligation under, arising out of, or in connection
with, the Trust Securities (other than an extension of time for payment of
distributions that results from the extension of any interest payment on the
Debenture);



(c)

any, failure, omission, delay or lack of diligence on the part of the Property
Trustee or the Holders to enforce, assert, or exercise any right, privilege,
power or remedy conferred on the Property Trustee or the Holders pursuant to the
terms of the Trust Securities, or any action on the part of the Trust granting
indulgence or extension of any kind;



(d)

the voluntary or involuntary liquidation, dissolution, sale of any collateral,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of debt of, or other
similar proceedings affecting, the Trust or any of the assets of the Trust;



(e)

any invalidity of, or defect or deficiency in, the Trust Securities;



(f)

the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or








Trust Guaranty – SHI

2







--------------------------------------------------------------------------------

 






(g)

any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor, it being the intent of this
Section 1.3 that the obligations of the Parent Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.

There shall be no obligation of the Trust Guarantee Trustee or the Holders to
give notice to, or obtain consent of, the Parent Guarantor or any other Person
with respect to the happening of any of the foregoing.

No setoff, counterclaim, reduction or diminution of any obligation, or any
defense of any kind or nature that the Parent Guarantor has or may have against
any Holder shall be available hereunder to the Parent Guarantor against such
Holder to reduce the payments to it under this Guarantee.



Section 1.4

Rights of Holders



(a)

The Holders of a Majority in Liquidation Amount of the Trust Preferred
Securities have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trust Guarantee Trustee in respect of
this Trust Guaranty or to direct the exercise of any trust or power conferred
upon the Trust Guarantee Trustee under this Trust Guaranty.



(b)

If the Trust Guarantee Trustee fails to enforce this Trust Guaranty, then any
Holder of Trust Securities may, subject to the subordination provisions of
Section 2.2, institute a legal proceeding directly against the Parent Guarantor
to enforce the Trust Guarantee Trustee's rights under this Trust Guaranty,
without first instituting a legal proceeding against the Trust, the Trust
Guarantee Trustee or any other Person or entity. In addition, if the Parent
Guarantor has failed to make a Guarantee Payment, a Holder of Trust Securities
may, subject to the subordination provisions of Section 2.2, directly institute
a proceeding against the Parent Guarantor for enforcement of this Trust Guaranty
for such payment to such Holder. The Parent Guarantor hereby waives any right or
remedy to require that any action on this Trust Guaranty be brought first
against the Trust or any other Person or entity before proceeding directly
against the Parent Guarantor.



Section 1.5

Guarantee of Payment.  This Trust Guaranty creates a guarantee of payment and
not of collection.



Section 1.6

Subrogation.  The Parent Guarantor shall be subrogated to all (if any) rights of
the Holders of Trust Securities against the Trust in respect of any amounts paid
to such Holders by the Parent Guarantor under this Trust Guaranty; provided,
however, that the Parent Guarantor shall not (except to the extent required by
mandatory provisions of law) be








Trust Guaranty – SHI

3







--------------------------------------------------------------------------------

 




entitled to enforce or exercise any right that it may acquire by way of
subrogation or any indemnity, reimbursement or other agreement, in all cases as
a result of payment under this Trust Guaranty, if, at the time of any such
payment, any amounts are due and unpaid under this Trust Guaranty. If any amount
shall be paid to the Parent Guarantor in violation of the preceding sentence,
the Parent Guarantor agrees to hold such amount in trust for the Holders and to
pay over such amount to the Trust Guarantee Trustee for the benefit of the
Holders.



Section 1.7

Independent Obligations.  The Parent Guarantor acknowledges that its obligations
hereunder are independent of the obligations of the Trust with respect to the
Trust Securities and that the Parent Guarantor shall be liable as principal and
as debtor hereunder to make Guarantee Payments pursuant to the terms of this
Trust Guaranty notwithstanding the occurrence of any event referred to in
subsections 1.3(a) through 1.3(g), inclusive, hereof.



Section 1.8

Releases.  This Trust Guaranty shall be automatically and unconditionally
released and discharged upon:



(a)

SFC ceasing to be a Wholly-owned Subsidiary of the Parent Guarantor;



(b)

SFC’s transfer of all or substantially all of its assets to, or merger with, an
entity that is not a Wholly-owned Subsidiary of Parent Guarantor and such
transferee entity assumes the SFC’s obligations under the SFC Trust Guarantee;
or



(c)

full payment of the Redemption Price of all Trust Securities or full payment of
the amounts payable in accordance with the Declaration of Trust upon liquidation
of the Trust.








Trust Guaranty – SHI

4







--------------------------------------------------------------------------------

 




ARTICLE II
SUBORDINATION



Section 2.1

Ranking.  This Trust Guaranty will constitute an unsecured obligation of the
Parent Guarantor and will rank (i) subordinate and junior in right of payment to
all other liabilities of the Parent Guarantor to the same extent that the Parent
Guarantor’s guarantee of the Notes pursuant to the Debenture Guaranty is
subordinated to the Senior Indebtedness (as defined in the Debenture Guaranty)
of Parent Guarantor, (ii) on a parity with the most senior preferred securities
or preference stock now or hereafter issued by the Parent Guarantor and with any
guarantee now or hereafter entered into by, the Parent Guarantor in respect of
such senior preferred securities or preference stock of any Affiliate of the
Parent Guarantor and (iii) senior to the Parent Guarantor's common stock.



Section 2.2

Subordination of Trust Common Securities.  If a Trust Enforcement Event has
occurred and is continuing under the Declaration of Trust, the rights of the
holders of the Trust Common Securities to receive Guarantee Payments hereunder
shall be subordinated to the rights of the Holders of the Trust Preferred
Securities to receive Guarantee Payments under this Trust Guaranty.




ARTICLE III
MISCELLANEOUS



Section 3.1

Notices.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in the SFC Trust
Guarantee.  All communications and notices hereunder to the Parent Guarantor
shall be given to it in care of SFC as provided in the SFC Trust Guarantee.



Section 3.2

Waivers; Amendment.  



(a)

No failure or delay by the Trust Guarantee Trustee or any Holder in exercising
any right or power hereunder or under the SFC Trust Guarantee or the Trust shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Trust
Guarantee Trustee and the Holders hereunder and under the SFC Trust Guarantee or
the Trust are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Parent Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
3.2, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on the Parent
Guarantor in any case shall entitle the Parent Guarantor to any other or further
notice or demand in similar or other circumstances.








Trust Guaranty – SHI

5







--------------------------------------------------------------------------------

 






(b)

The Parent Guarantor may modify or amend this Agreement with the consent of a
Majority in Liquidation Amount of Trust Preferred Securities  (including,
without limitation, consents obtained in connection with a tender offer or
exchange offer for the Trust Securities), and compliance with any provision of
this Agreement may be waived with the consent of the Holders of a Majority in
Liquidation Amount of Trust Preferred Securities  (including, without
limitation, waivers obtained in connection with a tender offer or exchange offer
for the Trust Securities), on behalf of the Holders of all of the Trust
Securities. Notwithstanding the preceding sentence, the Parent Guarantor may
modify or amend this Agreement without the consent of any Holder of Trust
Preferred Securities:



(i)

to evidence that another entity is the Parent Guarantor’s successor and has
assumed its obligations with respect to this Trust Guaranty;



(ii)

to add covenants of the Parent Guarantor or to add guarantees of any Person for
the benefit of the Holders of the Trust Securities or to surrender any of the
Parent Guarantor’s rights or powers under this Agreement;

(iii) to change or eliminate any restrictions on making any payment pursuant to
this Trust Guaranty, so long as the interests of the Holders are not adversely
affected in any material respect;



(iv)

 to secure this Trust Guaranty; or



(v)

to cure any ambiguity, defect or inconsistency in this Trust Guaranty or to make
any other provisions with respect to matters or questions arising under this
Agreement, so long as the action does not adversely affect the interests of the
Holders of the Trust Securities in any material respect.



Section 3.3

No Recourse Against Others.  No director, officer, employee, incorporator or
holder of any equity interests of the Parent Guarantor or any direct or indirect
parent of Parent Guarantor shall have any liability for any obligations of the
Trust, SFC or the Parent Guarantor under the Trust Securities, the Trust, the
SFC Trust Guarantee or this Trust Guaranty or for any claim based on, in respect
of, or by reason of, such obligations or their creation.

Section 3.4

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.








Trust Guaranty – SHI

6







--------------------------------------------------------------------------------

 

Section 3.5

Definitions.



(a)

“Agreement” means this Trust Guaranty.



(b)

“Wholly-owned” when used with reference to a Subsidiary, means a Subsidiary of
which all of the outstanding capital stock (except directors’ qualifying shares)
is owned by the Parent Guarantor and/or one or more Wholly-owned Subsidiaries.

Capitalized terms used herein without definition shall have the meanings
assigned to them in the SFC Trust Guarantee.

Section 3.6

Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction hereof.



Section 3.7

Benefits Acknowledged.  The Parent Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Indenture and this Agreement and that the guarantee and waivers made by it
pursuant to this Agreement are knowingly made in contemplation of such benefits.

Section 3.9

Successors.  Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors of such
party; and all covenants, promises and agreements by or on behalf of the Parent
Guarantor that are contained in this Agreement shall bind and inure to the
benefit of its successors.








Trust Guaranty – SHI

7







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed, all as of the date first above written.

SPRINGLEAF HOLDINGS, INC.

By:   _/s/  Minchung (Macrina) Kgil_

        Name: Minchung (Macrina) Kgil

        Title: SVP & CFO








 


 

Trust Guaranty – SHI

8





